Citation Nr: 0020659	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to June 30, 1996. 

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period beginning September 1, 1996.  

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a skin disorder, claimed as secondary to 
herbicide exposure.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO). 

The issues on the title page have been characterized to 
reflect the fact that during the appeal period, initiated 
with receipt of the veteran's claim on January 9, 1996, the 
rating for PTSD was increased from 10 percent to 30 percent 
effective from September 1, 1996.  This increase followed the 
assignment of a temporary 100 percent rating for 
hospitalization for the period from June 30, 1996, to August 
31, 1996.  Thus, the matter of entitlement to a rating in 
excess of 10 percent for post-traumatic stress disorder prior 
to June 30, 1996, must be considered by the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The skin disorder and TDIU claims are discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Prior to June 30, 1996, the veteran's PTSD was not 
manifested by more than mild social and industrial 
impairment. 

3.  For the period beginning September 1, 1996, aside from 
temporary periods of hospitalization, the veteran's PTSD has 
not resulted in considerable occupational and social 
impairment or manifestations such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

4.  There are no extraordinary factors associated with the 
veteran's PTSD productive of an unusual disability picture 
such as to render application of the regular schedular 
provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD for the period prior to June 30, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.132 Diagnostic Code (hereinafter DC) 9411 
(1996).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD for the period beginning September 1, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.130, DC 9411 (1999); 38 C.F.R. § 4.132, DC 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the claims for increased 
compensation on appeal are "well-grounded" within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991).  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the claims on appeal has been obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as set forth in 38 
C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent Congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in determining 
whether a rating in excess of 30 percent for PTSD for the 
period beginning September 1, 1996, are met. 

Examining first the issue of entitlement to a rating in 
excess of 10 percent for PTSD prior to June 30, 1996, under 
the criteria in effect prior to November 7, 1996, PTSD 
manifested by emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment warranted 
a 10 percent rating.  38 C.F.R. § 4.132, DC 9411 (1996).  A 
30 percent rating for PTSD during this period required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  

The Court stated in Hood v. Brown, 4 Vet. App. 301 (1993), 
that the term "definite" listed at 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms listed 
therein were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

A January 1996 VA examination concluded that the disability 
associated with PTSD was only "mild" in nature.  Moreover, 
a report from a visit to a VA psychologist in January 1996 
indicated the veteran was "handling [things] well."  Other 
reports indicate that the veteran was "interact[ing] well 
with select peers and appropriately with staff members" in 
group therapy.  The veteran was also hospitalized for 
psychiatric treatment on May 19, 1996; however, he was 
discharged the day after he was admitted.  Moreover, the 
reports from this brief hospitalization do not contain any 
clinical findings which would cast doubt on the conclusion of 
the January 1996 examination report.  In short, as the 
evidence indicates that the veteran's PTSD was no more than 
mildly disabling prior to his admission to a VA hospital on 
June 30, 1996, a rating in excess of 10 percent for the 
veteran's PTSD prior to June 30, 1996, is not warranted. 

As noted earlier, a temporary 100 percent rating was assigned 
for the period from June 30, 1996, to August 31, 1996.  
Turning to the issue of entitlement to a rating in excess of 
30 percent for PTSD for the period beginning September 1, 
1996, it is noted initially that temporary 100 percent 
ratings for hospitalization were assigned from March 30, 
1997, to April 30, 1997, and September 26, 1998, to November 
30, 1998.  The 30 percent rating was restored following the 
expiration of these temporary 100 percent ratings, and the 
discussion below will address those periods of time following 
September 1, 1996, during which temporary 100 percent ratings 
were not in effect.  

Under the criteria in effect prior to November 7, 1996, 
(hereinafter "old" criteria), the next higher rating, 50 
percent, for PTSD required considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and considerable industrial 
impairment due to a reduction in reliability, flexibility and 
efficiency levels.  38 C.F.R. § 4.132, DC 9411 (1996).  The 
revised criteria in effect from November 7, 1996, provide for 
a 50 percent rating for PTSD that involves such 
manifestations as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (1999).  

As an initial matter, the Board finds that application of 
either the old and new criteria to the period after September 
1, 1996, does not demonstrate that either version is more 
favorable to the veteran because an increased rating is not 
warranted under either version of the mental disorders 
regulations.  See VAOPGCPREC 3-2000.  As support for this 
determination, attention is directed to the conclusion 
following the May 1998 VA examination that the veteran's PTSD 
had only a "moderate" effect on the veteran's industrial 
capacity.  In comparison, the effects of nonservice-connected 
alcohol dependence were felt to have a relatively larger 
effect on the veteran's capacity to work.  The examiner also 
noted the veteran's history of poor adjustment prior to his 
period of active duty as well as diagnostic testing 
suspicious for overreporting of symptoms suggested that, by 
contrast, PTSD had only a moderate affect on his industrial 
incapacity.

A review of the reports from the hospitalizations in the 
1990s confirm that the veteran's alcohol dependence, rather 
than PTSD, was the primary disability treated therein, and it 
is noted that the "primary diagnosis" following the May 
1998 VA examination was alcohol dependence rather than PTSD.  
Thus, while the GAF score of 45 following this examination 
reflects between "serious" and "major" impairment in 
social and occupational functioning, this score includes the 
effects of alcohol dependence and not solely disability due 
to PTSD.  

VA treatment records from 1996 to 1999 have also been 
reviewed by the Board and do not contain any clinical 
findings which would cast doubt on the conclusion of the 1998 
examination report.  The veteran generally participated well 
in group therapy.  The Board finds the conclusions of the 
1998 VA examiner highly probative in that the examiner 
indicated that he had reviewed the claims folder.  Given this 
evidence, the Board concludes that "considerable" social 
and industrial impairment due to PTSD is not shown, and that 
a rating in excess of 30 percent under the "old" criteria 
cannot be assigned.  38 C.F.R. § 4.132, DC 9411 (1996).

As for application of the revised criteria on and after the 
November 7, 1996, effective date, the May 1998 VA examination 
indicated the veteran communicated well and thought logically 
without suggestions of a thought disorder.  This examination 
report did not reflect such symptomatology as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  Likewise, the VA outpatient treatment 
records did not reveal PTSD symptoms that more closely 
approximated the "new" 50 percent criteria.  Accordingly, 
the Board concludes that a rating in excess of 30 percent for 
PTSD under the revised criteria is also not warranted.  
38 C.F.R. § 4.130, DC 9411.

Based on the veteran's contentions that he is unemployable 
due to his PTSD, the Board has considered referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The RO considered referral under 38 C.F.R. § 3.321(b)(1) in 
its February 2000 rating action.  38 C.F.R. § 3.321(b)(1) 
states that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that marked 
interference with employment due solely to the veteran's 
service-connected PTSD is not demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, while 
the record reflects several hospitalizations, the primary 
disability treated therein was alcohol dependence rather than 
PTSD.  Of significance to the Board in this regard is the 
fact that there is no competent medical evidence linking the 
veteran's alcoholism to PTSD or intrusive thoughts of war 
experiences.  Supporting this finding is the notation in the 
May 1998 VA examination report that the veteran's anxiety 
level "did not appear to be affected by discussing events 
that occurred in Vietnam."

In short, while the Board has considered the "positive" 
evidence of record, including the assertions from the 
veteran, it finds the weight of this evidence to be overcome 
by the "negative" clinical evidence summarized above.  
Accordingly, entitlement to a rating in excess of 30 percent 
for percent for PTSD for the period beginning September 1, 
1996, is denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD 
prior to June 30, 1996, is denied.  

Entitlement to a rating in excess of 30 percent for PTSD for 
the period beginning September 1, 1996, is also denied.  


REMAND

As regards the claim to reopen a claim for entitlement to 
service connection for a skin disorder, claimed as secondary 
to herbicide exposure, the Board notes that the RO denied the 
veteran's September 1997 claim to reopen that issue in 
November 1997.  Thereafter, in a VA Form 9 which was received 
at the RO on January 30, 1998, the veteran expressed his 
disagreement with the denial of his claim to reopen a claim 
for service connection for a skin disorder.  Significantly, 
however, a complete and thorough review of the claims folder 
reveals that the RO has not furnished the veteran with a 
statement of the case (SOC) concerning this claim.  Where a 
notice of disagreement (NOD) has been submitted, the veteran 
is entitled to an SOC.  38 C.F.R. § 19.26 (1999).  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Likewise, in a February 2000 rating action, the RO denied the 
issue of entitlement to TDIU.  The agency notified the 
veteran of this denial in a supplemental statement of the 
case (SSOC) dated in the same month.  Thereafter, in a VA 
Form 1-646, dated in April 2000, the veteran's representative 
expressed disagreement with the denial of entitlement to 
TDIU.  Significantly, however, a complete and thorough review 
of the claims folder reveals that the RO has not furnished 
the veteran with a statement of the case concerning this 
claim since the NOD was filed in April 2000.  Where a notice 
of disagreement has been submitted, the veteran is entitled 
to an SOC.  38 C.F.R. § 19.26 (1999).  The failure to issue 
an SOC is a procedural defect requiring a remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Accordingly, the veteran's skin disorder and TDIU claims are 
REMANDED to the RO for the following action:

With regard to the claim to reopen the 
claim for a skin disorder due to 
herbicide exposure and the claim for 
TDIU, the RO should undertake any 
additional development deemed necessary.  
If either of the claims remains denied 
where the veteran has not withdrawn his 
NOD, the RO should furnish the veteran 
and his representative with an SOC 
regarding the remaining claim(s).  
38 C.F.R. § 19.26 (1999).  The RO should 
then prepare the claims for return to the 
Board for further appellate review if and 
only if the veteran submits a timely 
substantive appeal as to each issue.

The purpose of this REMAND is to provide fair process.  The 
Board does not intimate any opinion at this time as to the 
ultimate outcome of the claims addressed in this REMAND.  

No action is required of the veteran unless he is notified by 
the RO.  However, the veteran does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

